443 F.2d 382
UNITED STATES of America, Appellee,v.Danny Bruce McINTURFF, Appellant.
No. 71-1210.
United States Court of Appeals, Ninth Circuit.
June 17, 1971.

Appeal from the United States District Court for the District of Arizona; William P. Copple, Judge.
Henry P. Opendack, Seattle, Wash., for appellant.
Richard K. Burke, U. S. Atty., James M. Wilkes, Asst. U. S. Atty., Tucson, Ariz., for appellee.
Before CHAMBERS, HAMLEY and MERRILL, Circuit Judges.


1
The judgment is affirmed. United States v. Johnston, 440 F.2d 389 (9th Cir. 1971).